United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 18-3726
                        ___________________________

                             United States of America,

                        lllllllllllllllllllllPlaintiff - Appellee,

                                           v.

                                   Betty Francois,

                      lllllllllllllllllllllDefendant - Appellant.
                                       ____________

                    Appeal from United States District Court
                  for the Southern District of Iowa - Davenport
                                 ____________

                             Submitted: July 19, 2019
                               Filed: July 24, 2019
                                  [Unpublished]
                                  ____________

Before COLLOTON, WOLLMAN, and ERICKSON, Circuit Judges.
                       ____________

PER CURIAM.

      Betty Francois pleaded guilty pursuant to a plea agreement under Federal Rule
of Criminal Procedure 11(c)(1)(C) plea agreement, and the district court sentenced
her according to that agreement. She now appeals after the district court1 denied her
renewed motion for a sentence reduction under 18 U.S.C. § 3582(c)(2) based on a
retroactively lowered sentencing range under the Sentencing Guidelines. Her motion
was based on Amendment 782 to the Guidelines, and relied on Hughes v. United
States, 138 S. Ct. 1765 (2018), which clarified that plea agreements under Rule
11(c)(1)(C) do not foreclose eligibility for § 3582(c)(2) relief. In counseled and pro
se briefs, Francois argues that the district court erred in denying her a sentence
reduction. Appointed counsel has also moved for leave to withdraw.

      We conclude that the district court did not err in denying Francois a sentence
reduction under section 3582(c)(2). First, the record shows that the sentence was not
based on the Guidelines. See Hughes, 138 S. Ct. at 1775-76. Further, Amendment
782 would not afford Francois relief under section 3582(c)(2), because the amended
Guidelines would have no effect on her Guidelines range. See U.S.S.G.
§§ 1B1.10(a)(2)(B), (b)(1) & comment. (n.1).

      Accordingly, we grant counsel leave to withdraw, and we affirm.
                     ______________________________




      1
      The Honorable James E. Gritzner, United States District Judge for the
Southern District of Iowa.

                                         -2-